Consulting Agreement


NU SKIN ENTERPRISES, INC.

Revised April 23, 2003

Our Mission

Identifying the right solutions for our clients
and working with them, side by side, to help them achieve their goals.


WOODCLYFFE

Improving performance. Creating value.







OUR UNDERSTANDING OF YOUR OBJECTIVES



Observations

  Nu Skin Enterprises, Inc. is committed to growing geographically with an
immediate focus on China and the emerging markets of Latin America and Eastern
Europe.


Objectives

  In China, the company needs to establish a “retail” business model that is
viewed as such by the government. This market is and will be an excellent market
for direct sellers. However, government restrictions and attitudes need to be
respected. Foreign Nu Skin distributors/directors need to be managed.


  In Latin America and Eastern Europe, the company is reevaluating its strategy
to find the best approach to achieve success in these emerging markets. The
approach needs to be locally competitive while also providing an attractive role
and earnings opportunity for the company’s international distributors.




Page 2


OUR DELIVERABLES AND METHODOLOGY

Deliverables

  Bill Pryor will work with Corey Lindley and his team in China. The role will
be to leverage his experience and to provide advice and support to the
development of Nu Skin’s business. Specifically he will work toward helping Nu
Skin develop a legal and competitive retail model, a model that can quickly be
transformed and used as a spring board for direct selling in a post ban market,
and work with Nu Skin to demonstrate to the government that Nu Skin follows good
business practices and is a “model” for how the government wants direct sellers
to behave in their market.


  Joe Ferreira will work with the Nu Skin Latin America team to provide advice
and support to develop a strategy and business model for Latin America.


  Woodclyffe shall perform the services in a professional manner and in
conformity with the standards generally applicable to professionals in
Woodclyffe’s area of practice.


Time Table

        April 1

  Effective start date of consulting engagement.


        April

  Bill Pryor will arrive in Shanghai, participate in the company’s business
review meetings on the 8th and 9th, in PR meetings in Shanghai and Beijing on
the 10th and 11th, stay the weekend, then work on the 14th and 15th, and return
to the U.S. on the 16th. Joe Ferreira will be contacted to schedule his
involvement with Latin America.


        May to September

  Bill and Joe will work with their respective contact person within Nu Skin to
schedule meetings, calls and review information.


        October and beyond

  This Agreement will end September 30, 2003. Our relationship can be expanded
and/or extended, or ended, at anytime with 30 days notice.





Page 3


PROJECT TEAM STRUCTURE

Woodclyffe

  Woodclyffe is a unique international consulting and interim management firm.
The firm’s associates are senior executives with broad and deep capabilities
attained over the past 30 years through hands-on experiences growing some of the
worlds most recognized brands. Areas of focus include: performance improvement;
foreign market entry and development; marketing, brand building and advertising;
growth strategies; and management advisory work.


Project Team

  This project will involve Bill Pryor, EVP, and Joe Ferreira, President and CEO
of the Woodclyffe Group. Bill will support the company’s effort with regard to
China and Joe will support the company’s effort in Latin America.


  Nu Skin has contracted for specifically the services of J. Ferreira and C. W.
Pryor and no other persons shall be engaged or delegated to perform any services
without the prior written consent of Nu Skin.


  Their biographies are below:


Joe Ferreira

  Joe Ferreira is President and CEO of the Woodclyffe Group, LLC. He has
twenty-five years of business experience, most of which was accumulated at Avon
Products, Inc.


  He began his career in retail and after 2 years moved to Avon. During the
first part of his career at Avon he worked mainly in Finance rising to become
the head of finance and operations for the Avon Division, reporting to the
company president. Then in 1990 he was given the opportunity to run Avon’s
business in Latin America. Over the next 10 years he moved around the world
improving the performance of existing companies, opening new markets and
businesses, and growing Avon’s international business to $3.5 billion. In 1999
he was promoted to the position of Co-COO and a director of the company.





Page 4


PROJECT TEAM STRUCTURE (CONTINUED)

  As Co-Chief Operating Officer and a member of the Board of Directors, Mr.
Ferreira had full responsibility for all international business ($3.5 billion in
sales) encompassing over 40 subsidiaries and close to 100 distributorships in
Latin America, Europe, Asia and Africa (2/3rds of the corporation). Mr. Ferreira
also was responsible for global strategic planning, market research, new
business development and new markets.


  During his tenure as Co-COO, every international region increased local
currency sales at double-digit rates, increased gross margin and increased
operating margin; a new wellness business was successfully developed for 19
markets (including the U.S.) and delivered sales of $150 million in the first
year, well over expectations; and Avon’s stock price increased 45% in 2000.


C. William Pryor

  Bill Pryor is an Executive Vice President of the Woodclyffe Group. Bill has
over 40 years of international direct selling experience including 20 years of
expatriate assignments in Australia, Japan and China.


  His employment experience has been predominately with Avon Products, but also
includes Nutri-Metics International and Cutco International.


  He is an Accounting graduate of New York University with experience in
Finance, Marketing, Sales, New Markets Entry and General Management. The General
Management experience includes line responsibility at the area and country
levels.





Page 5


PROJECT TEAM STRUCTURE (CONTINUED)

  As President and CEO of Avon-China, he guided that subsidiary to
profitability. Avon-China was the first Avon subsidiary to introduce a
multi-level sales plan. A $40MM manufacturing facility was constructed and most
products were converted to in-country manufacturing and materials procurement.
An ethical reputation for Avon was established through appropriate business
practices and government negotiations and relationships. Avon-China became the
first direct selling company to receive government approval of an alternative
business plan for market re-entry after the ban on direct selling.


  During his assignment as President and CEO of Avon-Japan, that subsidiary
became the highest profit contributor of all Avon subsidiaries outside the U.S..
Avon-Japan’s product line was completely upgraded to meet the standards of the
Japanese market. Innovative concepts were introduced such as Sales
Representatives segmentation with targeted marketing plans and direct mail as a
supplement to direct selling communications.


  As Executive Vice President of Cutco International, he established
international expansion strategies, methods and market entry activities.


  As Senior Vice President and COO of Nutri-Metics International, he managed the
international subsidiaries and accomplished market entry into several countries.


  His initial work experience was as an Accountant with the International
Division of Ford Motor Company.


Page 6


FEE SUMMARY

Fee Summary

  Monthly retainer: $22,500. This retainer will cover up to 6 days for Bill
Pryor and up to 3 days for Joe Ferreira.


  If more than the above number of days is required in any given month, the
charges will be as follows: $2,500 per day for Bill Pryor and $3,700 per day for
Joe Ferreira.


  The use of our China government relation’s consultant may be deemed useful and
necessary by Nu Skin. If so we will discuss and agree on the additional costs at
that time.


  Travel time will be split. Therefore, Nu Skin will only be charged for
approximately fifty percent of travel time.


  Nu Skin agrees to reimburse Woodclyffe for reasonable and necessary
out-of-pocket expenses, including travel expenses, incurred by Woodclyffe in
providing services under this Agreement, consistent with the guidelines
customarily used by Nu Skin for reimbursement of its employees for business
expenses, including proper documentation of expenses. All travel must be
pre-approved by Nu Skin.


  Woodclyffe will invoice Nu Skin on the 1st of each month for the retainer, out
of pocket costs and any additional days. Payment is due by the 15th of each
month.




Page 7


TERMS AND CONDITIONS

Client Responsibilities

  Nu Skin shall provide complete, timely information and data to meet the
requirements of the engagement. Nu Skin shall furnish the required information
and data as expeditiously as is necessary for the orderly progress of the work.
Woodclyffe will rely on its accuracy and completeness. Nu Skin shall designate
people to work with us on specific aspects of the project.


Confidentiality

  Woodclyffe will comply with the Nu Skin’s confidentiality agreement which was
previously signed and which is attached as Exhibit A.


Indemnification

  Nu Skin Enterprises, Inc. shall indemnify, defend, and hold the Woodclyffe
Group, LLC, its employees, officers, and agents, (“Indemnities”) harmless from
all expenses, damages, costs, penalties, liabilities, and amounts incurred in
judgments or settlements, including attorneys’ fees (collectively “Damages”)
suffered by Indemnities, or any of them, as a result of threatened, pending, or
completed investigations, enforcement actions, claims, demands or any and all
lawsuits (collectively, the “Actions”) against Indemnities or Nu Skin
Enterprises, Inc. as a result of services performed, provided that the
Indemnities acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of Nu Skin and in conformity with standards
generally applicable to professionals in Indemnities’ area of practice, and
provided further that the Indemnities had no reasonable cause to believe their
conduct was unlawful. The forgoing indemnification provisions shall not apply to
any Action (i) by or in the right of Nu Skin or any of its affiliates against
any of the Indemnities, (ii) arising out of a breach of any covenant, warranty
or other provision of this Agreement by any of the Indemnities, (iii) arising
out of the negligent or reckless acts of any of the Indemnities, or (iv) arising
out of any relationship that any of the Indemnities has with a third party
(e.g., a claim that the services provided here under violate or conflict with
another consulting arrangement or that any of the Indemnities has violated a
contractual or legal duty to a third party).




Page 8


TERMS AND CONDITIONS (CONTINUED)

        Indemnification (cont.)

  Woodclyffe shall indemnify, defend and hold Nu Skin and its affiliates, and
each of their employees, directors, officers and agents (the “Nu Skin
Indemnities”) harmless from all Damages suffered by the Nu Skin Indemnities, or
any of them, as a result of any breach of Woodclyffe’s obligations under this
Agreement or their negligent or reckless conduct.


Termination

  If either party materially breaches a material provision of this Agreement,
the other party may terminate this Agreement upon fifteen (15) days’ notice
unless the breach is cured within the notice period.


  Either party may also terminate this Agreement at any time, with or without
cause, upon thirty (30) days’ notice.


  Woodclyffe will be entitled to full payment for services performed and
expenses incurred prior to the effective date of termination.


Work Product

  All information and data developed, received or furnished by Woodclyffe during
the term of this Agreement in the performance of the services shall be the
property of Nu Skin. All such information shall be delivered to Nu Skin, and Nu
Skin shall have the unrestricted right to use and disclose such information in
any manner and for any purpose without payment or any further compensation. Such
information shall be considered confidential information. Woodclyffe agrees that
it will not disclose to Nu Skin any information that is the confidential or
proprietary information of any other party and that any and all information
disclosed to Nu Skin may be utilized by Nu Skin without restriction. Woodclyffe
agrees to indemnify, defend and hold the Nu Skin Indemnities harmless from any
Damages arising from any act or alleged act of infringement of any intellectual
property rights or proprietary information of another party related to the
services of Woodclyffe hereunder.




Page 9


TERMS AND CONDITIONS (CONTINUED)

Independent Contractor

  In the performance of this Agreement, Woodclyffe is an independent contractor
and neither Woodclyffe nor any of its employees, agents or subcontractors shall
be considered an employee or agent of Nu Skin. It is not the purpose or
intention of this Agreement to create, and the same shall not be construed as
creating a joint venture or partnership of any nature. Woodclyffe shall be
responsible for reporting and paying all local, state and federal employment and
related taxes and further agrees to indemnify the Nu Skin Indemnities from and
against any and all Damages related to the withholding and payment of local,
state and federal taxes related to Woodclyffe’s performance of services. In the
event the taxing authorities in any jurisdiction require Nu Skin to withhold any
taxes or other payments related to the services performed hereunder, Nu Skin may
withhold such taxes, and the payments required to be paid by Nu Skin to
Woodclyffe under this Agreement shall be made net of such withholding amounts.


Conflicts of Interest

  Woodclyffe hereby represents and warrants that neither it, nor any of its
employees, agents or subcontractors, is prohibited, encumbered or restricted
(whether by contractual, legal or fiduciary obligations) from performing the
services contracted for pursuant to this Agreement by, and that its engagement
and the performance of the services hereunder will not conflict with, any prior
or existing contract, agreement or arrangement with any other party. Woodclyffe
further represents that its engagement will not result in any conflict of
interest on its part with any other previous contract, agreement or arrangement.
Woodclyffe hereby agrees that it will not enter into any contract, agreement or
arrangement while engaged by Nu Skin that would result in a conflict of interest
with respect to its engagement by Nu Skin or otherwise conflict with the
services hereunder. Woodclyffe further agrees to indemnify and hold the Nu Skin
Indemnities harmless from and against any and all Damages in the event another
party alleges the existence of any such




Page 10


TERMS AND CONDITIONS (CONTINUED)

Conflicts of Interest(cont.)

  contract, agreement or arrangement restricting Woodclyffe’s performance under
this Agreement. In the event any employee or agent of Woodclyffe accepts an
appointment to serve as a member of the Board of Directors of Nu Skin,
Woodclyffe agrees that it will clear with the Board of Directors of Nu Skin any
potential conflicts of interest from proposed consulting arrangements, with Nu
Skin’s presumption that the person serving on the Board of Directors would be
precluded from performing, directly or indirectly, any consulting assignments
with Amway, Herbalife, Usana, Morinda, Nature’s Sunshine, Excel, Prepaid Legal,
Melaleucca and Unicity.


Insurance

  Woodclyffe hereby agrees to apply for and maintain general comprehensive
liability insurance in such amounts as is commercially reasonable. Such
insurance shall be maintained with reputable insurance carriers with coverage
broad enough to cover Woodclyffe on the premises of Nu Skin and its affiliates.
Woodclyffe shall provide a certificate of insurance to Nu Skin evidencing such
insurance once it is obtained.


Non Solicitation

  Nu Skin agrees, for the period through January 31, 2004, not to hire any
managerial/professional level or more senior level associate from Avon (or of an
Avon affiliate) or solicit any managerial/professional level or more senior
level associate of Avon (or of an Avon affiliate) to leave his or her employment
with Avon (or of an Avon affiliate).




Page 11


AGREED AND ACCEPTED

If the arrangements and terms outlined in this proposal are satisfactory, please
sign both copies of this proposal and return one to us.

This proposal correctly sets forth our understanding and acceptance of the Nu
Skin Enterprises, Inc. consulting engagement.

Approved by:

Nu Skin Enterprises, Inc.

/s/ M. Truman Hunt
Mr. M. Truman Hunt
President and CEO   Woodclyffe Group, LLC

/s/  Joe Ferreira
Mr. Joe Ferreira
President and CEO
